Bv tiie Court,
Mason, Cheif Justice.
There are substantially but two errors assigned in this case. The first that we shall notice is, that the judgment was rendered against the said Gratoit without his having been served with process. He, however, made his appearance by attorney and filed his plea of the general issue jointly with Lori-mier. This dispensed with the necessity of service, and waived all objections on that score. But the main question is that the court below, setting as a District Court of the United States, had no jurisdiction of the case. Counsel seem to be under a misconception as to the true nature of our District Courts. Under no circumstances are they properly speaking, District Courts of the United States. They are merely Territorial Courts, having the powers of District and Circuit Courts of the United States; but when adjudicating upon the laws of Congress their character and title does not change. Congress has sometimes, for certain purposes, vested the State Courts with federal powers, to a limited extent. That did not in the least deprive them of their character as State Courts. We are in a similar predicament.
*226The only irregularity we observe in the proceedings below, is an inaccuracy in stating the title of the court. It is entitled a District Court of the United States, but there the irregularity ends. AH the proceedings are before the territorial court. The process is served by the sheriff, and nothing appears to have taken place out of the ordinary course of proceeding in other cases of like nature.
We think the inaccuracy in the entitling of the court is not such an irregularity as should justify a disturbance of the judgment below. There is 110 pretence of a doubt as to the identity of the court. The error is-one which cannot prejudice the plaintiff ill error, and therefore furnishes no ground for a reversal of the judgment below.
Judgment affirmed.